DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 8,940,384) in view of Denti et al. (US 2006/0167428).
 Regarding claim 1, Stone teaches a colored web comprising a plurality of discrete extended elements (“a laminate”) (Col. 1, Lines 16-17). The web may be formed from a 
Stone teaches the number, size and distribution of the discrete extended elements can be predetermined based on the desired feel, sound effects and visual effects (“wherein there is at least some overlap between the textured zone and the printed portion”) (Col. 5, Lines 26-28). 
Stone is silent with respect to the colored webs comprising printed text. However, Stone further teaches the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30).
Denti teaches an array of disposable articles including absorbent articles (Pg. 1, Paragraph [0008]; Pg. 2, Paragraph [0023]). The articles are provided with indicators which may be provided on a variety of layers within the articles so long as the indicators are visually perceptible to the user (Pg. 6, Paragraph [0080]). The indicators may have any size or shape so 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the webs of Stone are formed such that the colorants are formed as words or letters in order to provide identification markers as taught by Denti. 
Stone is silent with respect to the printed portion comprising a P/C ratio of 3 or greater. However, this feature appears to be dependent on the font size of the colorant and the center-to-center spacing of the elements (See PGPUB, Pg. 4, Paragraph [0047]). 
Stone further teaches the center-to-center spacing of the discrete elements may be optimized for adequate tactile impression, to minimize fluid retention, or to entrap substances (Col. 8, Lines 22-30). Additionally, the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30). Furthermore, in multilayer webs, the thinning of the discrete elements better enables the colorant of the bottom layer to be viewed from the top layer (Col. 4, Lines 38-44). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the application of the colorant and the center-to-center spacing, such that the P/C ratio is 3 or greater, in order to optimize the feel of the webs and the improves the visual effects of the webs in order to improve the visibility of the bottom layer through the top layer as taught by Stone. 
claim 4, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches land areas surrounding the discrete extended elements and regions of varying heights may be provided in order to create drastic differences in color appearance (Col. 6, Lines 53-56; Col. 7, Lines 52-53). 
Regarding claim 5, Stone teaches the webs as discussed above with respect to claim 4. Stone further teaches the application of an iridescent films which take on a different visible color than the precursor web and the land areas around the discrete extended elements (“there is at least some overlap between the flat zone and the printed portion”) (Col. 11, Lines 63-67). Additionally, Stone in view of Denti teaches the application of the colorant to be in the shape of words in order to provide identification markers in the colored webs. 
Stone is silent with respect to the printed portion comprising printed text which have a font height of 10 pt or less.
Stone further teaches the application of the colorant may be adjusted in order to provide varying visual impressions (Col. 15, Lines 26-30). Additionally, as discussed above, Denti teaches the indicia/indicators as being any size or shape which allows for consumers to clearly see the indicia. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the application of the colorant in order to provide varying visual impressions, including having a text with a font size of less than 10 pt font.
Regarding claim 6, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the heights of the elements being greater than 50 microns (Col. 6, Lines 2-prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90.
Regarding claim 7, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the area density of the discrete elements being from 700 to 3000 elements per square centimeter (67 to 140 elements per inch) (Col. 8, Lines 9-21). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90.
Regarding claim 8, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the layers may be formed from nonwoven webs (Col. 9, Line 4).
Regarding claim 9, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the layers as being formed from polymeric films (Col. 9, Line 2). 
Regarding claim 10, Stone teaches the webs as discussed above with respect to claim 1. Stone further teaches the discrete extended elements only protrude from a first surface (“wherein the second material layer is void of micro texture”) (Col. 5, Lines 20-23).
Regarding claim 11, Stone teaches the webs as discussed above with respect to claim 1. As discussed above, the webs may be two layer laminates in which only one of the layers comprises the colorant (“wherein the first material layer comprises less than 1% by weight of the first material layer of pigment”).

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
On pages 8-10, applicant argues that the prior art reference of Denti is no longer applicable due to the claims now requiring the limitation of the textured zone comprising a microtexture and Denti fails to teach a microtexture. Applicant further argues that the 
The examiner first notes with respect to the new limitation regarding the microtexture, this feature is already taught by Stone such that Stone teaches the plurality of discrete elements may extend from a first surface and the elements may have walls extending from the first surface and may have diameters of 75 to 200 microns (See rejection of claim 1). Additionally, the elements may have heights of at least about 30 microns (Col. 6, Lines 2-7). As such, Denti is not relied upon in order to teach this limitation, but is instead relied upon in order to teach the application of the colorant in Stone to further provide indicators that are perceptible to the user which may take the form of letters (See rejection of claim 1 above). Additionally, both Stone and Denti are directed towards disposable absorbent articles and are, therefore, directed towards the same field of endeavor (See Denti, Abstract; Stone Col. 1-Col. 2). As such, the combination of Stone in view of Denti is proper such that Stone teaches the new limitation of a microtexture and Denti teaches the pigments of Stone being in the form of indicators such as letters. 
Additionally, with respect to applicant’s arguments regarding the center-to-center spacing of the elements not being directed towards visual effects, Stone teaches “the number, size and distribution of discrete elements 24 on the colored web 18 can be predetermined based on desired soft feel, sound effects and visual effects (Col. 5, Lines 26-27). One of ordinary skill in the art would appreciate that the distribution of the discrete elements refers to the center-to-center spacing of the elements and this would have an effect on the visual effects of the resulting products. Therefore, the examiner contends that Stone is directed towards improving the visual effects based on the center-to-center spacing of the elements, or the distribution of the elements. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783